UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-2468



In Re:   ALLEN V. JAFFE,

                                                         Petitioner.




           On Petition for Writ of Mandamus. (CA-03-799)


Submitted:   February 9, 2005          Decided:    February 22, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Allen V. Jaffe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Allen    V.    Jaffe    petitions     this   court   for   a   writ   of

mandamus to compel the district court to vacate its October 5, 2004

order imposing sanctions against him and to order the presiding

judge to recuse himself.             Mandamus is a drastic remedy to be used

only in extraordinary circumstances.                Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). Mandamus relief is available only

when there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal,                      In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).                     The party seeking

mandamus relief bears the heavy burden of showing he has no other

adequate means to obtain the relief sought and that his entitlement

to relief is “clear and indisputable.”                     Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).                 We deny Jaffe’s petition

for writ of mandamus.             We dispense with oral argument because the

facts   and    legal    contentions       are     adequately    presented     in    the

materials     before        the   court   and     argument    would   not    aid    the

decisional process.



                                                                   PETITION DENIED




                                          - 2 -